DETAILED ACTION
                                                Response to Arguments
1.	Applicant’s arguments filed on 03/25/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Flamma does not disclose “storing an index that indexes a first partition”.  However, Flamma discloses (col. 3 lines 25-col. 4 lines 7) the document imaging system organizes documents by filing them hierarchically into folders using a relational database. A folder in this context is simply a virtual container for a set of documents that "belong" to a specific owner. This is analogous to a typical manila folder in a filing cabinet. Similarly, filing a document into a folder is analogous to inserting a paper document into a manila folder. An "owner" is a set of indexes that uniquely identify a specific person, organization, or entity. For example, a patient is a potential "owner" of documents relating to that patient's health care record.  FIG. 1 illustrates a high-level overview of the functionally active components of a document-imaging system incorporating the present invention. The arrows show, in the simplest terms, how the active components relate to each other. Specifically, poller (101) detects new files to be stored or processed by the document imaging system, and feeds them to index synchronization component (102) and/or to background acquisition component (103) depending on their contents. Index synchronization component (102) takes batched or real-time indexing information, for example, from data repository or database (109) containing a master patient index, interprets the indexing information, and passes it to ownership component (104) to create and/or update folder information.  Background acquisition component (103) processes files to be stored in the document imaging system by breaking them apart into documents and extracting indexing information for them. These documents and their indexing information are then passed to acquisition service (105). Acquisition service (105) gathers new documents and their indexing information and routes them to storage manager (106) and to ownership component (104) so they are properly stored and associated with the correct folders. Storage manager (106) stores objects, organizes them into documents, and provides hierarchical storage management for the objects.
Applicant argues that Flamma does not disclose “while performing the operation that moves, splits, or merges the first partition: receiving a query that targets data that is stored in the first partition; in response to receiving the query, accessing the index that indexes the first partition”.  However, Flamma discloses (col. 5 lines 3-25, col.7 lines 30-55, col.9 lines 45-55) during data migration, it is possible for the storage processor to group related documents together on the same physical media to reduce the number of pieces of media that may be needed when a user accesses related documents. When a document is created, a calling application may optionally specify a migration group string. This migration group string, typically a medical record number or patient account number, is preferably a free text string that is determined by the calling application. If the migration group field is valued, storage server (404) may, during migration, write related documents to the same target media that have the same migration group and have not yet been migrated to that partition.  Different types of data have different storage requirements and different retention requirements. In order to satisfy the differing needs of various data types, each level of storage may be partitioned, with each partition servicing different data types. Each partition may be defined to support one media type (such as magnetic, optical, tape, etc.). Partitions are preferably allocated storage space according to the amount of data they are expected to hold. When limited free space remains, migration may be invoked, manually or automatically by the storage processor, to move data to another partition to create free space. For example, partition #1 could be allocated 100 megabytes of magnetic disk space. Migration may also be setup to start migrating data when 10 megabytes of free space is left, and continue migrating until 30 megabytes of free space exists, for example.
Applicant argues that Flamma does not disclose ““wherein the index is a non-unique index,”.  However, Flamma discloses (on col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25) background acquisition component (103) processes files to be stored in the document-imaging system by breaking them apart into documents and extracting indexing information for them. These documents and their indexing information are then passed to acquisition service (105). Acquisition service (105) gathers new documents and their indexing information and routes them to storage manager (106) and to ownership component (104) so they are properly stored and associated with the correct folders. Storage manager (106) stores objects, organizes them into documents, and provides hierarchical storage management for the objects.  Ownership component (104) organizes documents by maintaining indexing information in the form of folders and also maintaining the list of documents in each folder within database (109). Ownership also preferably includes browser user interface (107), which is programmed to display, navigate, and maintain the hierarchy of folders and a summary of their contents. Browser user interface (107) is also preferably programmed to enable the display of selected documents by feeding them to the viewer user interface (108). Viewer user interface (108) renders document objects to an output device such as a screen or printer and allows navigation across multiple documents.
Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1989).

                                         Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 6-7, 12-13 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce M. Flamma (US 7,136,883 B2).
	As per claim 1, Flamma teaches “a method comprising: storing an index that indexes a first partition,” (col. 5 lines 3-25); 
“receiving an instruction to move the first partition to a new storage location, to split the first partition into two or more partitions, or to merge a plurality of partitions, that includes the first partition, into a single partition; in response to receiving the instruction, initiating an operation that moves, splits, or merges the first partition; while performing the operation that moves, splits, or merges the first partition: receiving a query that targets data that is stored in the first partition,” (col. 5 lines 3-25); 
“in response to receiving the query, accessing the index that indexes the first partition,” (col. 5 lines 3-25). 
	As per claim 6, Flamma further shows “wherein the index is a non-unique index,’ (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 7, Flamma teaches “one or more storage media storing instructions which, when executed by one or more processors, cause: storing an index that indexes a first partition,” (col. 5 lines 3-25); 
“receiving an instruction to move the first partition to a new storage location, to split the first partition into two or more partitions, or to merge a plurality of partitions, that includes the first partition, into a single partition; in response to receiving the instruction, initiating an operation that moves, splits, or merges the first partition,’ (col. 5 lines 3-25); 
“while performing the operation that moves, splits, or merges the first partition: receiving a query that targets data that is stored in the first partition; in response to receiving the query, accessing the index that indexes the first partition,’ (col. 5 lines 3-25).
	As per claim 12, Flamma further shows “wherein the index is a non-unique index,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25).
	As per claim 13, Flamma further shows “a system comprising: one or more processors,” (figs. 1 and 3); 
“one or more storage media storing instructions which, when executed by the one or more processors, cause: storing an index that indexes a first partition,” (col. 5 lines 3-25); 
“receiving an instruction to move the first partition to a new storage location, to split the first partition into two or more partitions, or to merge a plurality of partitions, that includes the first partition, into a single partition; in response to receiving the instruction, initiating an operation that moves, splits, or merges the first partition,” (col. 5 lines 3-25); 
“while performing the operation that moves, splits, or merges the first partition: receiving a query that targets data that is stored in the first partition,” (col. 5 lines 3-25); 
“in response to receiving the query, accessing the index that indexes the first partition,’ (col. 5 lines 3-25). 
	As per claim 18, Flamma further shows “wherein the index is a non-unique index,” (col. 3 lines 50-col. 4 lines 7, col. 5 lines 3-25). 

Allowable Subject Matter
4.	Claims 2-5, 8-11, 14-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                           Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

                                          


                                   

                                     


                                              Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 2, 2022
/Kim T Nguyen/
Primary Examiner, Art Unit 2163